Case: 13-20768         Document: 00512861003          Page: 1     Date Filed: 12/08/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                         No. 13-20768                        United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
YOUSRY GEORGE SALAMA,                                                        December 8, 2014
                                                                               Lyle W. Cayce
                 Plaintiff - Appellant                                              Clerk

v.

WESTERN WIND ENERGY CORP., WESTERN
SOLARGENICS, INC.,

                 Defendants - Appellees.




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:12-CV-3535


Before JOLLY and COSTA, Circuit Judges, and ROSENTHAL, District
Judge. *

PER CURIAM: **
       The district court’s opinion granting summary judgment sets out the
facts and the applicable law in this breach-of-contract case. See Salama v.
Western Wind Energy Corp., No. 4:12-cv-03535, 2013 WL 6079548 (S.D. Tex.
Nov. 19, 2013). We have studied the briefs, heard argument, and reviewed the


       *   District Judge of the Southern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20768     Document: 00512861003      Page: 2   Date Filed: 12/08/2014



                                  No. 13-20768
record. We affirm for essentially the reasons set out in the district court’s care-
ful and thorough opinion.
       AFFIRMED.




                                        2